     Case 1:20-cv-00434-NONE-BAM Document 7 Filed 04/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9    FREDDY ANGUIANO, individually, and on             CASE NO. 1:20-cv-00434-NONE-BAM
      behalf of others similarly situated,
10
                                    Plaintiff,          ORDER ON SECOND STIPULATION TO
11                                                      EXTEND DEFENDANT SEQUIUM
             vs.                                        ASSET SOLUTIONS, LLC’S DEADLINE
12                                                      TO RESPOND TO COMPLAINT
      SEQUIUM ASSET SOLUTIONS, LLC
13                                                      Complaint Filed: March 25, 2020
                                    Defendant.
14

15

16                                                 ORDER
17          On April 29, 2020, the parties filed a Second Joint Stipulation to Extend Defendant
18    Sequium Asset Solution, LLC’s Deadline to Respond to Plaintiff Freddy Anguiano’s Complaint.
19    The parties explain that additional time is necessary for further settlement discussions and to
20    conduct informal investigations. (Doc. No. 6.) Having considered the parties’ stipulation, and
21    cause appearing, Defendant’s request for a second extension of time to respond to the complaint
22    is GRANTED. Defendant Sequium Asset Solutions, LLC’s deadline to respond to Plaintiff
23    Freddy Anguiano’s Complaint is extended to June 4, 2020.
24

25    IT IS SO ORDERED.

26       Dated:     April 30, 2020                             /s/ Barbara    A. McAuliffe              _
27                                                       UNITED STATES MAGISTRATE JUDGE

28

                                                      -1-
                ORDER ON STIPULATION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT
